Citation Nr: 0619500	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  03-36 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.    

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
memory loss, irritability and lack of concentration to 
include due to undiagnosed illness contracted during the 
Persian Gulf War. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971 and November 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that determined new and material 
evidence adequate to reopen claims of entitlement to service 
connection for fibromyalgia and memory loss, irritability and 
lack of concentration (claimed as due to undiagnosed illness) 
had not been received. 
 
Entitlement to service connection for fibromyalgia was denied 
in a March 2001 Board decision.  When there is a previous 
final denial of a claim for service connection, a claim will 
not be reopened and considered unless new and material 
evidence has been received.  38 U.S.C.A. § 5108.  However, 
given the impact of a liberalizing change in the law, as 
discussed below, the Board finds it more appropriate to 
address this matter as an original claim and the issue on 
appeal is thus as listed on the first page of the present 
decision.  See Spencer v. Brown, 4 Vet. App. 283 (1994); 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The issue of whether new and material evidence has been 
received on a claim of entitlement to service connection for 
memory loss, irritability and lack of concentration (claimed 
as due to undiagnosed illness) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The competent and probative medical evidence of record 
shows that fibromyalgia, a condition presumed by regulation 
to have been incurred during service in the Southwest Theater 
of Operations during the Persian Gulf War, was manifested to 
a degree of 10 percent or more prior to September 30, 2011.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
Fibromyalgia are met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102. 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  The notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In view of the disposition of the matter on appeal herein 
that is fully favorable to the veteran, no useful purpose 
would be served by an analysis of VA's compliance with its 
duties to notify and assist, and further development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).
II. Facts and analysis

The veteran is seeking entitlement to service connection for 
fibromyalgia as a result of unknown environmental conditions 
to which he was exposed during his service in the Southwest 
Asia theater of operations (Operation Desert Storm/Desert 
Shield).  Persian Gulf War.  

As documented by his military records, the veteran is a 
Persian Gulf War veteran, having served in the Southwest Asia 
Theater of operations during the Persian Gulf War for four 
months during the period from November 1990 to May 1991.  
38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  Accordingly, 
the VA provisions pertaining to Persian Gulf veterans are 
applicable to this case. 

Entitlement to service connection for fibromyalgia was 
previously denied in a Board decision issued in March 2001 
which determined that the presumptive provisions at that time 
pertaining to Persian Gulf veterans at 38 U.S.C.A. § 1117 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317(a)(1)(2000) were 
not for application and there was a lack of any objective 
medical nexus evidence linking the claimed symptomatology to 
service. 

Despite the finality of the prior Board decision, the 
appellant's current claim for compensation benefits will now 
be reviewed on a de novo basis without regard to finality and 
the requirement to submit new and material evidence to reopen 
the claim.  Finality need not be discussed as there was a 
change in the law during the pendency of the appeal.  This 
change in the law provides the appellant with a new basis for 
entitlement to benefits, and a claim under a liberalizing 
regulation or change in the law is considered separate and 
distinct from the previously and finally denied claim.  See 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2000), amending various 
provisions of the undiagnosed illness statute, effective 
March 1, 2002.  See 38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  
This section also expanded the presumptive period from 
December 31, 2001, to September 30, 2011.  See also VBA Fast 
Letter 02-04 (January 17, 2002).  

Subsequently, VA promulgated revised regulations to implement 
these statutory changes.  See 38 C.F.R. § 3.317(a)(2) (2005).  
For purposes of § 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in  
regulations prescribed under 38 U.S.C. 1117(d) warrants a  
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i). 

In view of the liberalizing law and regulation adding 
fibromyalgia to the list of presumptively service-connected 
disabilities due to undiagnosed illnesses (which were 
effective after the Board denied the veteran's claim for 
entitlement to service connection in March 2001), the Board 
will adjudicate the claim as an original claim on the merits, 
not as a claim to reopen.  See Spencer v. Brown, 4 Vet. App. 
283 (1993); aff'd 17 F.3d 368 (Fed. Cir 1994).

The veteran's service medical records are negative for 
complaints, findings or diagnosis of fibromyalgia.  

Post service, at a VA examination in November 1994, the 
veteran complained of generalized arthralgia and myalgia 
without localization, fatigue, gastritis, interior chest 
pain, headaches and wheezing.  These were similar to the 
complaints he expressed at a Persian Gulf examination the 
previous year.  The final diagnoses were myalgia, arthralgia, 
fatigue, chest pain with normal examination, exposure to oil 
well smoke, gastritis, diarrhea, and muscle tension 
headaches.  

In 1996 the veteran was seen by a private medical physician, 
Dr. J.H.A., III, for complaints of multiple symptoms to 
include chronic generalized arthralgia, nonrestorative sleep, 
chronic fatigue, intermittent diarrhea, intermittent numbness 
and paresthesia, and occasional headache.  The physical 
examination, except for tender points, was essentially 
normal.  The diagnosis was fibromyalgia.  In July 1997 the 
veteran was an inpatient at a VA hospital for complaints of 
worsening fatigue, cold intolerance, lack of energy, painful 
joints and muscles, intermittent diarrhea and hand swelling 
and stiffness.  The discharge summary shows a diagnosis of 
fibromyalgia.  Dr. J.H.A., III, wrote in February 1998 that 
it is impossible to state exactly when a person's 
fibromyalgia began.  He continued to treat the veteran for 
fibromyalgia as evidenced by treatment records through 
October 2000 at which time the prescribed medication was 
continued.  In March 2000, he had been seen by a private 
neurologist for complaints of headaches, fatigue, and 
extremity pain of which the etiology was unclear.  He was 
referred to another neurologist who evaluated patients who 
might be experiencing Gulf War syndrome type problems and who 
diagnosed fibromyalgia in September 2000.  

Additional VA outpatient treatment records from January 2001 
to November 2003 show a diagnosis of fibromyalgia.  In April 
and May 2001 the veteran was evaluated for fatigue and 
unexplained illness since the Persian Gulf War.  The 
impression at a mental status examination in April 2001 noted 
that the veteran had multisystem complaints since his tour of 
duty in the Persian Gulf.  The examiner noted that many of 
the symptoms could be explained by anxiety and depression but 
the role of exposure to unknown chemicals could not be 
completely ruled out as they might result in similar 
symptoms.  During a period of hospitalization for evaluation 
in May 2001, his chief complaints were low back pain with 
radiation to the left leg, muscle and joint pain, headaches, 
fatigue, post traumatic stress disorder, and memory problems.  
Preliminary diagnoses included unexplained illness since the 
Persian Gulf.  He was referred for a sleep study at which it 
was noted that significant comorbidity factors included 
fibromyalgia.  While in the hospital, he was started on 
medical and physical therapy both of which were beneficial to 
reducing his pain.  

At a discharge planning conference in May 2001, the 
conclusions discussed included unexplained illness since the 
Persian Gulf.  The staff psychiatrist opined that, given the 
uncertainties surrounding events in the Persian Gulf 
regarding potential exposures, it was possible that any or 
all of the disorders discussed might be related-at least in 
part-to such exposures.  The hospital discharge summary did 
not reference fibromyalgia and the hospital discharge 
diagnoses did not include fibromyalgia.  

In August 2001, after the Persian Gulf evaluation, when seen 
at a PTSD medication clinic, the diagnoses included 
fibromyalgia and questioned Persian Gulf syndrome.  
Subsequent VA treatment records also include fibromyalgia in 
the veteran's diagnoses.  

The evidence shows that the veteran has a cluster of signs or 
symptoms of a medically unexplained chronic multisymptom 
illness diagnosed as fibromyalgia, first by private diagnosis 
in 1996, then after a VA hospitalization, by a private 
neurologist in September 2000 and most recently shown on VA 
outpatient treatment records.  Although not as certain as 
these diagnoses, VA psychiatric evaluation impressions also 
acknowledge the possibility of symptoms manifested due to 
exposure to unknown chemicals in the Persian Gulf.  
Consequently, any doubt regarding the diagnosis is resolved 
in favor of the diagnosis of fibromyalgia, which is the 
resolution that favors the veteran's claim.   38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005). 

According to the applicable rating criteria for fibromyalgia, 
symptoms that are controlled by continuous medication warrant 
a 10 percent evaluation.  38 C.F.R. § 4.71(a)(Diagnostic Code 
5025) (2005).  In this regard, the medical treatment records 
reflect that since 1996, the veteran has been prescribed and 
taking medication to control his symptoms of fibromyalgia.  
Thus, based on these findings, although not binding on any 
subsequent rating, but for the purpose of establishing 
entitlement to the presumption, the Board is satisfied that 
the veteran's fibromyalgia has manifested to degree of 10 
percent or more.  

In short, the veteran has a qualifying chronic disability, 
fibromyalgia, shown to be manifest to a degree of at least 10 
percent.  Accordingly, service connection is warranted for 
fibromyalgia. 

ORDER

Entitlement to service connection for fibromyalgia is 
granted.


REMAND

The veteran is seeking entitlement to service connection for 
memory loss, irritability and lack of concentration to 
include due to undiagnosed illness contracted during the 
Persian Gulf War.  Previously, in a decision issued in a 
March 2001, the Board denied entitlement to service 
connection for memory loss, irritability and lack of 
concentration to include due to undiagnosed illness.  

VA's duty to notify a claimant seeking to reopen a claim 
includes advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  VA must, in the context of a claim to reopen, 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).  Although a 
notification letter was issued in October 2002, it does not 
comply with the Kent ruling.

Accordingly, the case is REMANDED for the following action:

1.  In compliance with the Kent ruling, 
advise the appellant of what evidence 
would substantiate his petition to reopen 
his claim of entitlement to service 
connection for memory loss, irritability 
and lack of concentration as last denied 
in the Board's March 2001 decision.  
Advise the appellant of the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial.  
2 Thereafter, consider all of the 
evidence of record and re-adjudicate the 
appellant's claim.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


